OPINION — AG — **** DEPARTMENT OF SECURITIES — ADMINISTRATIVE ORDERS **** ALL OFFICIAL ACTS TAKEN BY THE DEPUTY ADMINISTRATOR OF THE OKLAHOMA DEPARTMENT OF SECURITIES WITHIN THE SCOPE OF HIS AUTHORITY DURING THE TIME THE DEPUTY ADMINISTRATOR WAS A DE FACTO OFFICER OF THE STATE BY REASON OF HIS APPOINTMENT TO SAID POSITION PRIOR TO HIS 30TH BIRTHDAY AS REQUIRED BY 71 O.S. 1971 10 [71-10], ARE VALID AS TO THIRD PERSONS AND THE PUBLIC. CITE: 71 O.S. 1971 9 [71-9], 424 P.2d 30 63 AM.JUR.2D PUBLIC OFFICERS AND EMPLOYEES, 518 (WM. DON KISER)